Title: Certification That Six States Have Complied with 18 March 1780 Resolutions of Congress, 5 September 1780
From: Madison, James
To: 


Philadelphia Septr. 5th. 1780
We, Delegates from the Commonwealth of Virginia do certify that Congress have received authenticated copies of Acts of the Legislatures of the following States, complying with their resolutions of the 18th. of March last relative to the public finances, viz.
1. An Act of the Legislature of Maryland passed the 12th. day of June 1780. entitled “An Act for sinking the Quota required by Congress of this State of the bills of credit emitted by Congress.”
2. An Act of the Legislature of New Jersey passed the 9th. day of June 1780 entitled “An Act for establishing a fund for sinking and redeeming the proportion of the bills of credit of the United States assigned as the quota of this State.”
3. An Act of the Legislature of New York passed the 15th. of June 1780 entitled “An Act approving of the Act of Congress of the 18th. day of March 1780, relative to the finances of the United States, and making provision for redeeming the proportion of this State of the bills of credit to be emitted in pursuance of the said Act of Congress.[”]
4. An Act of the Legislature of Massachussets bay passed the 5th. day of May 1780. entitled an “An Act making provision for calling in to be destroyed this State’s Quota according to the present apportionment of all the public bills of credit, which have been emitted by Congress, and for making and emitting on the credit of this State other bills of credit not to exceed the sum of four hundred and sixty thousand pounds, and for establishing funds sufficient to secure the redemption of the bills so emitted by the last day of december 1786. as recommended by a resolution of Congress of the 18th. day of March of the present year and in conformity thereto; also for paying annually in specie the interest arising on notes which have been issued upon the credit of the province Colony or now State of Massachussets bay promising to be paid in gold or silver.[”]
5. An Act of the Legislature of New Hamshire passed April 29th. 1780 entitled “An Act for complying with and carrying into execution certain resolutions of Congress of the 18th of March 1780 for sinking the bills of public credit now current and for issuing other bills in their stead.”

6. A Conditional Act of the Legislature of Pennsylvania passed the first day of June 1780 entitled “An Act for funding and redeeming the bills of credit of the United States of America and for providing means to bring the present war to a happy conclusion.[”]

Jos: Jones
James Madison Jun
Jn. Walker

